UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted July 19, 2006*
                               Decided July 24, 2006

                                       Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

No. 05-3647

JAMES E. MCROY,                               Appeal from the United States District
    Plaintiff-Appellant,                      Court for the Northern District of Illinois,
                                              Eastern Division
      v.
                                              No. 03 C 6724
MICHAEL F. SHEAHAN, et al.,
    Defendants-Appellees.                     Ruben Castillo,
                                              Judge.


                                     ORDER

      James McRoy, a pretrial detainee at the Cook County Department of
Corrections brought suit under 42 U.S.C. § 1983, claiming that prison officials and
medical staff were deliberately indifferent to the serious medical risk posed by the
presence of tuberculosis (“TB”) bacteria in jail, and that they deliberately delayed



      *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2). As a result, appellant’s motion requesting to forego oral
argument filed June 15, 2006 is denied as unnecessary.
No. 05-3647                                                                    Page 2

treating him after he contracted the disease. The district court granted the
defendants’ motion for summary judgment. We affirm.

       In 2002 Cook County Jail had a policy of testing incoming inmates for active
but not latent TB. In April 2002, when McRoy arrived at Cook County, he tested
negative for the active version of the disease. At his annual medical checkup in
April 2003, however, he tested positive for latent TB. Subsequently McRoy filed
nine grievances and twice complained to Cook County officials regarding his
diagnosis before receiving treatment. He elected to receive an optional nine-month
treatment regimen with two weekly doses of Isoniazid (“INH”), and treatment
began in November 2003. While undergoing treatment he complained of night
sweats, bloody stools, and swollen hands and feet. He ultimately completed the
nine-month regimen, missing only four doses. He admitted that the missed doses
caused no immediate adverse medical effects, though he believes they may lead to
future complications.

      McRoy filed suit in the district court, alleging that prison officials and
medical staff violated his Fourteenth Amendment due process rights because they
were deliberately indifferent to a serious medical threat and his health care needs.
He claimed that prison officials deliberately ignored the presence of TB bacteria in
the Cook County Jail. He also claimed that after he was diagnosed with latent TB,
prison medical staff wrongly delayed his treatment for seven months and caused
him to miss four doses of medicine.

       The district court, presuming for purposes of this lawsuit that TB bacteria
was present at the Cook County Jail, determined that McRoy failed to identify any
facts demonstrating the defendants’ deliberate indifference to this condition. And
because the jail’s TB diagnostic policies were consistent with guidelines
recommended by the Center for Disease Control and the American Thoracic Society,
the court concluded based on our decision in Forbes v. Edgar, 112 F.3d 262, 267 (7th
Cir. 1997), that the defendants here were not deliberately indifferent to a serious
medical risk. Next the district court reasoned that, based on McRoy’s lack of
evidence suggesting any harm caused by either his treatment or the four missed
doses of INH, any shortcomings in his treatment did not amount to deliberate
indifference. Finally, the court determined that McRoy failed to identify a single
defendant who acted in any way that approached deliberate indifference.

       On appeal, McRoy challenges the district court’s conclusion that the
defendants were not deliberately indifferent to the presence of TB bacteria at Cook
County Jail. He appears to contend that the policy of screening only incoming
prisoners for the active version of TB, while allowing those with the latent disease
to enter the general jail population, ignores a serious risk that healthy prisoners
No. 05-3647                                                                      Page 3

will become infected.1 To prove that prison officials unconstitutionally ignored a
serious medical risk, McRoy must show that the defendants were deliberately
indifferent to the risk that inmates would be exposed to a serious communicable
disease. See Helling v. McKinney, 509 U.S. 25, 33 (1993).

       Someone with latent TB, however, is not infectious. See American Thoracic
Society, Diagnostic Standards and Classification of Tuberculosis in Adults and
Children (1999). In Forbes, 112 F.3d at 265, we took judicial notice of this fact and
also recognized that someone with active TB is no longer infectious after receiving
treatment. McRoy never alleged that jail officials allowed any inmate’s condition to
progress untreated from the latent version of TB to the active version, thereby
becoming infectious. Further McRoy has not presented any evidence that either
prison officials or the prison’s medical staff deliberately ignored the need to control
tuberculosis infections. Cook County Jail’s policy permitting inmates with latent
TB to remain in the general prison population does not ignore the risk of exposing
healthy inmates to a serious communicable disease and therefore the policy does
not violate McRoy’s due process rights. See Helling, 509 U.S. at 33.

        Next McRoy argues that the district court incorrectly concluded that prison
officials and medical staff did not deliberately ignore his positive test for latent TB.
He says that he was not seen by a physician or given medication for several months
after being diagnosed. He adds that medical officials failed to administer four doses
of INH during his treatment, and that he was subjected to undesirable side effects
caused by the doses he did receive.

       To establish a due process violation based on the denial of proper medical
treatment McRoy must show that he had an objectively serious medical need, see
Estelle v. Gamble, 429 U.S. 97, 106 (1976), and that the defendants ignored that
need, see Farmer v. Brennan, 511 U.S. 825, 834 (1994); Greeno v. Daley, 414 F.3d
645, 652-53 (7th Cir. 2005). For a delay in medical treatment to rise to deliberate
indifference, the delay in treatment must have a detrimental effect on the prisoner’s
health. See Walker v. Benjamin, 293 F.3d 1030, 1038 (7th Cir. 2002) (citing
Langston v. Peters, 100 F.3d 1235, 1240 (7th Cir. 1996)).

      Even if we assume that latent TB presents an objectively serious medical
need, McRoy failed to present any evidence suggesting that either prison officials or
medical staff were deliberately indifferent to his condition. McRoy’s doctor


      1
        We review McRoy’s due process arguments under the same standard that we
would if he were a convicted prisoner and his claims arose under the Eighth
Amendment. Fisher v. Lovejoy, 414 F.3d 659, 662 n.1 (7th Cir. 2005); Velez v. Johnson,
395 F.3d 732, 735 (7th Cir. 2005).
No. 05-3647                                                                     Page 4

submitted uncontroverted testimony that McRoy received the full course of INH
treatment for latent TB, and the four missed doses would not have diminished the
effectiveness of that treatment. Further McRoy offered no evidence that the seven-
month delay between his diagnosis and treatment adversely affected his health or
reflected the prison’s deliberate disregard of his condition. Finally, any side effects
that McRoy suffered from the elective INH treatment do not suggest that prison
officials or medical staff ignored his condition; instead they confirm that McRoy was
treated for his disease.

                                                                          AFFIRMED.